Citation Nr: 1231173	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  03-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the United States Navy from September 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This claim was previously remanded by the Board in December 2006 and November 2008.  Most recently, in February 2011, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain an addendum to the September 2010 VA hypertension examination.  The action specified in the February 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for hypertension, which he has argued was caused or aggravated by his service connected posttraumatic stress disorder (PTSD).  

In October 2011, the Veteran submitted an opinion from his private cardiologist, Dr. T.C., who stated that the Veteran's "cardiac conditions and hypertension are associated with and aggravated by posttraumatic stress disorder...."  Unfortunately, Dr. T.C. failed to provide a rationale for his conclusions, and a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

However, in Savage v. Shinseki, 24 Vet. App. 259 (2011), the United States Court of Appeals for Veterans Claims (Court) held that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner, request the claimant to obtain the necessary information to clarify the report, or clearly and adequately explain why such clarification is unreasonable.  

Accordingly, the Board finds that a remand is necessary to afford Dr. T.C. the opportunity to clarify why he concluded that the Veteran's hypertension was related to the Veteran's service connected PTSD.  The RO should send a letter to Dr. T.C. explaining why his October 2011 opinion is inadequate and asking him to provide some explanation for his conclusions, such as a reference to pertinent details of the Veteran's medical history or citations to medical or scientific journals, in an addendum to VA.  However, the Veteran is also encouraged to follow up with his treatment provider to ensure that Dr. T.C. is given every opportunity to clarify his opinion.

Additionally, the Board finds that despite the March 2011 addendum, the September 2010 VA medical opinion remains inadequate.  The examiner fails to adequately address the issue of whether the Veteran's hypertension was permanently aggravated by the Veteran's PTSD.  There was no adequate rationale for his conclusion that the Veteran's hypertension was not caused or aggravated by his PTSD, citing only to a website of questionable probative value that merely provides general information about high blood pressure, without citing to any medical or scientific references and which appears to be unaffiliated with a hospital, university, or other reputable institution.  For these reasons, on remand, the RO should refer the claims file to a cardiologist for a new VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should send a letter to Dr. T.C. explaining why his October 2011 opinion is inadequate and asking him to provide some explanation for his conclusions, such as a reference to pertinent details of the Veteran's medical history, discussion of medical principles, or citations to medical or scientific journals, in an addendum to VA.  However, the Veteran is also encouraged to follow up with his treatment provider to ensure that Dr. T.C. is given every opportunity to clarify his opinion.

2. Once this is done, the RO should refer the Veteran's claims file to a cardiologist.  The VA physician is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater probability) that the Veteran's hypertension was caused or permanently aggravated (i.e., worsened) by his service connected PTSD.  The physician is asked to provide a full rationale for his or her conclusions.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

